 WINTER GARDEN, INC.Winter Garden, Inc. and International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America, Local No. 1196 and Sidney Key,Jr. Cases 26-CA 6444 and 26-CA-6457March 13, 1979DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, ANDTRUESDALEOn November 15, 1977, Administrative Law JudgeHerzel H. E. Plaine issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings,1findings,2andconclusions3of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Winter Garden,Inc., Rossville, Tennessee, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.I-1 IS FURTHER ORDERED that the complaint be, andit hereby is, dismissed insofar as it alleges violationsnot found herein.Respondent has excepted to the Administrative Law Judge's failure totake judicial notice of the record in the prior representation proceeding.Contrary to Respondent. we conclude that, while the Administrative LawJudge may take notice of facts in the representation case, the findingstherein are by no means to be construed as resjudicata or otherwise bindingupon him in an unfair labor practice proceeding, which involves substan-tively different issues and a different standard of proof. We therefore find nomerit to this exception. See Stuttgart Shoe Corporation, 149 NLRB 663, 664(1964).Respondent also argues that the Administrative Law Judge onlyconsidered those facts from the prior case which support his findings ofunlawful conduct. It is clear from the record, however, that the Administra-tive Law Judge relied solely on the testimony adduced at the instant hearingin making his findings herein.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.3 We note that the complaint alleges, inter alia, that Respondent furtherviolated Sec. 8(aXI) of the Act when Warehouse Manager Charles Franksinformed employee Collis Arbuckle that the Company would go to court235 NLRB No. 4before telling Arbuckle the reason for his discharge, and again whenAssistant Warehouse Manager Eddie Watkins told the same employee thathe knew the real reason for the employee's discharge. Although all the factssurrounding such incidents nave been fully litigated at the hearing and wereset forth on the record, the Administrative Law Judge did not render anyconclusions of law as to the violations alleged. Respondent objects to thefailure of the Administrative Law Judge to pass on these allegations. Whilethe surrounding facts provide support for the Administrative Law Judge'sfinding that Respondent discriminatorily discharged Collis Arbuckle, wefind that the statements themselves are ambiguous in meaning and thereforedo not provide a basis for finding independent violations of Sec. 8(aX)(I).Accordingly, we shall dismiss these allegations of the complaint as lackingin merit.DECISIONSTATEMENT OF THE CASEHERZEL H. E. PLAINE, Administrative Law Judge: Thecases were heard in Memphis, Tennessee, on February 28and March 1 and 2, 1977. The General Counsel andRespondent have filed briefs.The Respondent, Winter Garden, Inc., a frozen foodprocessor and distributor, is charged with attempting tosmash the union organization attempts of its freezer storageemployees at its Rossville, Tennessee, plant, after theCharging Party, International Brotherhood of TeamstersChauffeurs, Warehousemen and Helpers of America, LocalNo. 1196, filed a petition for election on their behalf onOctober 4, 1976, by allegedly proposing relinquishment ofthe petition in favor of a plant committee to achieve betterworking conditions, in violation of Section 8(a)(1) of theNational Labor Relations Act; and, after the proposal wasrefused, by laying off and then discharging 10 employees inOctober 1976, and discharging 2 more employees inDecember 1976, allegedly for their union activity andsympathy, in violation of Section 8(aX3) and (1) of theAct.'Respondent denied any wrongdoing, and claimed thatthe layoff of the 10 employees (Key and others) on October19, 1976, was actually a discharge because the taking of aninventory, for which they were allegedly hired, wasdropped; and, that the discharge of the two employees(Arbuckle and Jackson) on December 3 and 6, 1976, wasthe result of their refusing promotion to supervisory jobs.Upon the entire record of the cases,2including myobservation of the witnesses and consideration of thebriefs, I make the following:The charge in Case 26-CA-6444 was filed by the Union on December3. 1976, and an amended charge was filed on December 8, 1976. The chargein Case 26-CA-6457 was filed by Charging Party Key on December 16.1976. The consolidated complaint was filed on January 5, 1977, and certainamendments were allowed at the hearing (that began February 28 andended March 2. 1977).However, after the close of the hearing, on motion of the GeneralCounsel, I ordered the record reopened for the purpose of amending theconsolidated complaint to include Case 26-CA-6537, based on what hadbeen a pending charge at the time of hearing, filed February 18. 1977, bydischarged employee Bobby O'Neal Jones, allegedly relating to the sameevents of the cases heard and deemed by an investigation completed inMarch to have merit. As a result, a hearing of the third case was set andopened April 25, 1977, but was settled without the taking of evidence, andsevered from the two cases now concluded by this Decision.2 Errors in the transcript have been noted and corrected.19 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1. JURISDICTIC- .Respondent is a corporation doing business in the Stateof Tennessee, with an office and place of business inRossville, Tennessee, where it is engaged in frozen foodprocessing, freezer storage, and distribution of frozen food.In the year prior to issuance of the consolidatedcomplaint, Respondent purchased and received at Ross-ville goods valued in excess of $50,000 from points outsideTennessee, and sold and shipped from Rossville goodsvalued in excess of $50,000 to points outside Tennessee.As the parties admit, Respondent is an employer withinthe meaning of Section 2(6) and (7) of the Act.As the parties also admit, the Union is a labor organiza-tion within the meaning of Section 2(5) of the Act.II. THE UNFAIR LABOR PRACTICESA. Respondent's Business OperationsRespondent is in the business of frozen food processingand cold storage of frozen foods at locations in a numberof states, and in the distribution throughout the UnitedStates of frozen food products of its own and of others.According to Rossville, Tennessee, Warehouse ManagerCharles Franks, Respondent has four plants. The plant atRossville was the locale of the incidents in the matterherein. The main plant and home office, from whichdirections for supervision at Rossville emanated, is in Bells,Tennessee, about 70 miles from Rossville.The home office is headquarters for Respondent's presi-dent, J. I. Tankersley, and its vice president for operations(or distribution), Jerry Wells.The plant at Rossville is comprised of several depart-ments, including a prepared foods department, wherefrozen foods are processed, a vegetable processing depart-ment, which was inactive at the time of the hearing, and acold storage warehouse, the place of direct concern in thiscase. The cold storage warehouse stored frozen foodsprocessed at Rossville, and frozen foods brought in fromelsewhere, and it served as one of Respondent's distribu-tion points.In overall charge of the Rossville cold storage warehousewas Warehouse Manager Charles Franks, who was directlyanswerable to operations Vice President Jerry Wells atBells, Tennessee. The supervisory assistants to Franks wereAssistant Warehouse Manager Eddie Watkins, who was incharge of the shipping dock; Freezer Supervisors EddieWalker and William Hunter; and Dock Supervisor Win-bon Mason, who was in charge of the receiving dock. All ofthe foregoing persons were admitted supervisors within themeaning of the Act.The cold storage warehouse had approximately 30 to 35employees in the last several months of 1976. They wereforklift operators, stackers, checkers, and other laborersengaged in the storing of the cartons and other containersof frozen foods in the cold storage freezers, and in themovement of such goods to and from railcars and truckson the warehouse shipping and receiving docks.B. The Union OrganizingWhereas the production and maintenance employees ofthe food processing departments at the Rossville plant wereorganized, and had been represented by a local of theAmalgamated Meat Cutters union since 1970, the unit ofcold storage warehouse employees was not organized orrepresented by a union during 1976 or prior thereto.Prior to September 1974, Respondent's operation of thecold storage warehouse (as distinct from the food process-ing departments) was conducted for Respondent by amanagement contractor, described as a field warehousecompany. This came about by arrangement with banklenders to whom the warehouse inventory was pledged ascollateral for their loans to Respondent, and who wantedan outside manager to assure and certify the existence ofthe inventory. The inventory and warehouse, of course,remained the property of Respondent, and the operation ofthe rest of the plant was directed by Respondent.The management contractor or field warehouse companyfrom 1970 until September 1974 was Laurence (or Law-rence) Systems. Laurence Systems did the hiring as well asthe managing of the employees. When the arrangementwas no longer needed and ended in September 1974,Respondent assumed direct operation of its cold storagewarehouse and retained on the payroll approximately IIemployees and some of the supervisory employees. CharlesFranks became an employee of Respondent in 1974 andthereafter, in February 1975, took the position and dutiesof warehouse manager.As the warehouse business and employment expanded,Franks ran into problems with the men, apparently fromhis manner of supervision. According to one of the senioremployees, Collis Arbuckle, who began employment in1971, and one of the less senior employees, Sidney Key,who began in mid-1976, Franks bawled and cussed outemployees, would bide no explanations, coupled threats ofdischarge with criticism of their private lives (such aspurchase of new cars by some), and in general talkeddomineeringly rather than man-to-man, as Key put it.Discontent with Franks' supervision came to a head inSeptember 1976 following two discharges (for what some ofthe employees thought were not job-related reasons) andthe employees, as a whole, asked for a meeting withFranks.Franks held a meeting at 8:30 a.m., on September 30,1976, with most of the warehouse employees in attendance,and heard their complaints, largely, he testified, about hisabusive language. His response was, if they did not like theway he was running things, they could hit the clock;whereupon approximately 25 employees, almost the wholeforce, walked out and met at the home of one of theemployees.According to Key, at their meeting, the employees askedArbuckle to call Vice President Jerry Wells in Bells,Tennessee. Arbuckle did so and, as he testified, told Wellsthe cold storage warehouse employees had walked out20 WINTER GARDEN, INC.because Franks would not talk to them concerning theirgrievances.3Wells apparently had already been alerted byFranks to the fact of the walkout and told Arbuckle if hewould get the men back to work there would be nodisciplinary action and he, Wells, would see that Frankstalked to the men or Wells would intervene.Arbuckle reported his conversation with Wells to hisfellow employees, who decided, before they agreed to goback, that they wanted union representation. Arbuckle wasdelegated again to be spokesman and called UnionRepresentative Chism (or Chisholm) of Teamsters Local1196. According to Key, Arbuckle reported that Chismsuggested that the Union could help the employees if theywere back at work, and had agreed to meet with them thenext night. The employees then agreed to end the walkoutand went back to work about 4 hours after the walkoutbegan, and resumed work that afternoon, according toFranks.Franks testified that Wells had informed him of Wells'phone conversation with Arbuckle, and had told him thatthe employees would probably come back, and that Franksshould talk to them individually. Franks said he did talk toabout seven or eight of the employees individually whenthe group returned to work and promised he would try torefrain from cursing them. Arbuckle was one of theemployees to whom Franks spoke. Franks asked Arbucklewhy he had telephoned Wells (though Arbuckle had notidentified himself to Wells). Arbuckle admitted that hemade the call, and told Franks that the men had begun tofeel that his harsh talk and attitude was white againstblack, and that they resented it.On the night of October 1, 1976, according to Arbuckle,Key, and Crawford, a large group of the employees met atDe Witt's grocery store with Union Representative Chism,signed union authorization cards, and asked that a petitionfor an election be filed on their behalf. (Some employees,like Milton Jackson, who did not get to the first meeting,were at a second meeting soon thereafter, and also signedunion authorization cards.) Two or three days later, Chismreported to Arbuckle that a petition had been filed, whichwas the petition of October 4, 1976, in Case 26-RC-5377.4C. Respondent's Reaction, 8(a)(1) ViolationsSome days after the filing of the union petition ofOctober 4, 1976, according to Franks, he received bycertified mail a copy of the union petition. Respondent'spresident, Tankersley, Wells, and troubleshooter Carmi-chael came to the plant that day and discussed the unionmatter with Franks.Arbuckle was aware of their presence in the plant thatday, and so testified. At the end of his working day, about 5p.m., said Arbuckle, Freezer Supervisor Eddie Walker, whohad not been working that day, came into the plant lookingfor Arbuckle as he was going off work. Walker said he had1 Arbuckle said that for fear of losing his job he declined to give VicePresident Wells his name, but Wells learned of his identity and laterinformed Franks, as Franks admitted. Wells did not testify.4 While not directly relevant to the facts of the cases at bar, it may benoted that Case 26-RC 5377 came on for heanng on December 7, 8, and 9,1976, culminating in a Decision and Direction of Election dated January 5,1977, an election on January 28, 1977, where the Union won, and Boardan offer for Arbuckle and suggested they talk about it atDe Witt's grocery.At De Witt's grocery, Freezer Supervisor Walker toldArbuckle that Winter Garden had offered, if the employeeswould drop the petition to form a union, to allow Arbuckleto form a committee, comprising four employees and aWinter Garden foreman, in order to make things at thewarehouse better. Walker said it was Winter Garden's viewthat, since the employees had been given a chance to comeback to work after the walkout, the employees should showgood faith and give Winter Garden a chance to makethings better.Arbuckle replied that he was not the majority of theemployees, and he would put the offer to them, but that hewas not in favor of the proposal, because there was noguarantee that the Company would do what it said and noguarantee that he would not be fired after the petition wasdropped.Walker answered simply that he was telling Arbucklewhat Vice President Wells had told Walker to tell Arbuck-le. The conversation ended.Neither Walker nor Wells testified, and Arbuckle'stestimony was not contradicted.5Respondent's offer of a plant committee to makeworking conditions better, if the employees would drop thepetition for union representation, was motivated by adesire to frustrate the employee organizational effort byshowing them that the Union was not needed to effectuatechanges in working conditions (House of Mosaics, Inc., 215NLRB 704 (1974)), and violated Section 8(a)(1) of the Act.The 8(a)(1) violation was an implied promise of benefits, apromise that the problems of the employees would beresolved without the need for the Union's intervention.Eastern Industries, 217 NLRB 712, 715 (1975).About the same time or shortly thereafter in October,Assistant Warehouse Manager Eddie Watkins interrogatedthe senior employee among the warehouse employees,Milton Jackson, on the shipping dock concerning hissympathies for the Union. Jackson testified that he hadpreviously signed a union authorization card and that heand the other employees had been cautioned by the unionrepresentative against giving truthful answers to employerinquiries concerning employee support of the Union.Watkins asked Jackson if he would vote for the Union andJackson replied he would not. Watkins did not testify andJackson's testimony was uncontradicted.The selection of Jackson for questioning concerningunion support was no more happenstance than the selec-tion of Arbuckle as the means for communicating Respon-dent's offer of a plant committee in place of the Union. Thetwo employees were the most senior of the cold storagewarehouse employees, Jackson first and Arbuckle second.Both had capacity for leadership and the respect of theirfellow employees, as Respondent recognized in its offers ofsupervisory jobs to them preceding their discharges (seecertification of the Union as bargaining representative of the cold storagewarehouse employees on February 7. 1977.5 Franks testified that he talked to Walker about the Union but nevertold him to offer the employees a plant committee to supplant the Union.However no one suggested that Franks was responsible for the offer. Thetestimony was that the offer came from Vice President Wells, who did notdeny it.21 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsec. E, infra). Interrogating a key employee during anorganizational drive makes the company's antiunion mes-sage easier to read than interrogating a few employees atrandom, N. LR.B. v. Camco, Inc., 340 F.2d 803, 805, fn. 6(C.A. 5, 1965), cert. denied 382 U.S. 926, citing N.L.R.B. v.Syracuse Color Press, 209 F.2d 596, 597 (C.A. 2, 1954), cert.denied 347 U.S. 966. And even a single question put to asingle employee may be a violation of Section 8(a)(1) of theAct, if there is a background of union hostility (ibid, citingN.L.R.B. v. Griggs Equipment, Inc., 307 F.2d 275, 278 (C.A.5, 1962)). That background was evident here in Respon-dent's contemporaneous but unsuccessful attempt to getrid of the organizing for a union by substitution of a plantcommittee, and its discriminatory discharges of 12 employ-ees (see secs. D and E, infra).Moreover, the questioning of employee Jackson on howhe would vote was coercive. It placed him in the position ofhaving to declare his choice to his employer during theunion campaign, in advance of an election. The assistantwarehouse manager gave Jackson no explanation of thepurpose of the interrogation, and no assurances againstreprisal, of which the employee was fearful as shown by hisuntruthful answer to the question.6Camco, supra, 340 F.2dat 807.Respondent's coercive interrogation of employee Jack-son concerning his support of the Union was a violation ofSection 8(a)(1) of the Act.D. Discriminatory Layoff and Discharge of 10EmployeesTwo weeks after the union petition for an election wasfiled, Respondent laid off 10 of its storage warehouseemployees on October 19, 1976, without any advancenotice. The employees were: Sidney Key, William Craw-ford, Steve Lensey, Woodrow Spencer, Sammy Rosser,Roy Williams, Moses Stokes, James L. (David) Morton,Amos Randolph, and Ralph Kimery. All but RalphKimery had taken part in the September 30 walkout,according to Franks.The employees were told, as Franks conceded, that theywere laid off for lack of work, and it was stipulated at thehearing that the notices handed to each on October 19 sostated. But it was also stipulated at the hearing that therewas not a lack of work, and that the 10 employees were notseparated from their jobs because of lack of work. Indeed,a stipulated exhibit, General Counsel's Exhibit I , provid-ed by Respondent, showed a constant increase in millionsof pounds of frozen foods shipped from Rossville eachmonth from June 1976 through January 1977, from 6million pounds in June 1976 to over 9 million pounds inJanuary 1977. Inventory in the period March 1976 throughJanuary 1977, with monthly fluctuations, ranged from alow of over 22 million pounds to a high of over 31 millionpounds.To handle this increase in business and flow of merchan-dise Respondent increased the warehouse work force.Following the October 19, 1976, layoff through February17, 1977, according to Franks, Respondent hired 37 coldI Quite apart from the effect of the union representative's advice toemployees on answering the Employer's questions. Jackson had a fear ofreprisal for engaging in concerted or union activities because he had astorage warehouse employees including replacements for14 who dropped out, or a net increase of 23 employees.None of the new hires included recall or rehire of the 10laid-off employees.Respondent presented Franks at the hearing as its onlywitness to defend the layoff action of October 19, 1976,though the admission that Vice President Wells haddecided who was to be laid off was wrung from Franksafter contradictory testimony and persistent cross-exami-nation. The defense was that the layoffs were actuallydischarges, because the 10 employees had been speciallyhired for the taking of a year-end inventory and since theinventory was canceled just prior to October 19, there wasno further need for the services of the 10 employees.The defense was obviously decided on after the layoffsand in the interval before the hearing, since Respondent'srecords of hiring and termination between September 1,1974, and February 17, 1977, prepared in response to theBoard's investigatory request, show that the 10 employeeswere terminated on October 19 because the "projectceased." The notices of termination handed out on October19 (as admitted by Franks and stipulated by Respondent)told the employees they were laid off for lack of work. Thebox in each notice for indicating discharge and the reasonfor discharge was left blank.The proof established that the employees were notspecially hired for taking inventory or discharged becausean inventory was not taken.Franks initially testified that he told Walker, aboutAugust 7, 1976, to hire 12 extra employees specifically fortaking inventory, and that the employees laid off were 10employees specifically so hired, when it was decided not totake the inventory. Franks changed his testimony to say hestarted building the force for inventory July 1, and when itwas pointed out that 2 of the 10 laid-off employees,Woodrow Spencer and Sidney Key, were hired earlier, inMay and June, respectively, Franks admitted that none ofthe laid-off employees had been told he was hired fortaking inventory and that no record was kept of who washired for taking inventory. At that point, Franks alsoindicated that there was nothing different or special intraining for inventory, which comprised straightening thewarehouse, tagging the cartons or other containers, andtaking a physical count, and that any employee and allemployees could participate. In this connection Frankstestified that all 10 laid-off employees had done regularwarehouse work and worked overtime as did all otheremployees. Finally, Franks admitted that the discontinuedinventory purpose for which the 10 laid-off employees wereallegedly hired had nothing to do with who was laid off,that he simply reduced the work force when he learned thatRespondent would not take the inventory.family to support, which fear he expressed to his fellow employees andwhich they apparently accepted when he did not participate in theSeptember 30 walkout, but joined them in the union organizing.22 WINTER GARDEN, INC.As already noted, the employees laid off were not toldthat the layoff was because of a decision not to take aninventory,7but rather that it was on account of a lack ofwork; and Franks testified that they were further told thelayoff was by seniority (see also like testimony by Key).However, Franks conceded that seniority was not followedin the retention of three employees-James Jackson, WillieWatkins, and Frank Stiggers, Jr.-two of whom, Jacksonand Stiggers, did not take part in the September 30walkout. Rather, said Franks, seniority was only a factoralong with qualifications, meaning, he said, that stabilityand attendance were the main qualities needed. Theemployees were not told of their lack of these qualities orlack of qualification when laid off, said Franks, it had to dowith not rehiring them.This latter explanation also fell apart under scrutiny.Franks claimed he discharged the 10 employees on Octo-ber 19. Key testified that Franks had told him on October19 that he was laid off (with no mention of discharge), thathe was a good man who would be called back at the firstopening, and to keep checking with Franks and bring alonglaid-off William Crawford. Both Key and Crawford testi-fied to checking with Franks several times thereafterwithout success. Franks admitted, after this testimony, thatthe testimony of Key and Crawford was substantiallycorrect, that Walker had advised him that both Key andCrawford had done well as employees, and that Frankswanted them back, even though in Crawford's case therehad been a 3-day suspension for an unexcused absence.Indeed, Crawford had been laid off earlier on July 23,1976, and was recalled on August 16, 2 months prior to thelayoff of October 19.When questioned as to why preference in retention wasgiven to Frank Stiggers, who had not taken part in thewalkout and who was junior to three of the laid-offemployees (Key, Crawford, and Woodrow Spencer),Franks answered, because he had no problems withStiggers' attendance. However, Franks was shown Stiggers'personnel file which Franks admitted revealed (prior toStiggers' reemployment on July 19, 1976) a record ofchronic lateness, and a note in the file, dated July 20, 1976,to keep an eye on Stiggers for a serious problem of chronictardiness not stopped by 3-day suspensions.On the other hand, Franks admitted there was noproblem, on the job or of attendance, with Key, who wassenior to Stiggers and was laid off; nor did Franks check,as he admitted, any records of Spencer to determine if hehad a problem or compare him with any other employee,though, said Franks, Spencer was a qualified worker withseniority over retained employees including Stiggers, aswas Crawford, whom Franks conceded was qualified andwhom, with Keys, he ostensibly encouraged to inquireabout returning to work at least for a period following thelayoff.Coming down to the ultimate reason given at thehearing, Franks stated that he did not think any of the 10laid-off employees were dependable or stable. He admittedhe would not know this without advice of the immediatesupervisors of the men and claimed, at first, that he7 While the decision to omit the inventory was allegedly made October14, 1976, the warehouse employees were never notified of the decision.discussed who would be the layoffs with supervisors.However, on being taken through examination of what theproblems were with specific laid-off employees, Franksadmitted that he had not checked with the employees'supervisors. For example, regarding laid-off Samuel Ros-ser, Franks agreed there was no absentee problem withRosser, that he had not discussed Rosser with his immedi-ate supervisor before layoff, and that there were othersamong the layoffs whom he had not discussed with theirsupervisors, but he could not remember who they were.Additionally, said Franks, his decision to lay off Rosserwas not based on personal observation of Rosser byFranks or any specific things, just a personal belief thatRosser would not be dependable for the job.Franks testified that Wells told him to use his judgmentas to whom he should lay off. However, Franks furthertestified that on the day of the layoff, October 19, he wentto the headquarters plant at Bells, Tennessee, and dis-cussed with Vice President Wells each one of the employ-ees who were to be laid off that day. To this discussionFranks brought no records of any employees, and theirwork records were not discussed with Wells, said Franks.Finally, said Franks, when he decided not to recall any ofthe employees he did not check their records.The effect of the layoff on the remaining staff of theemployees was immediate. With the continued increase inbusiness, overtime increased (testimony of Arbuckle, Jack-son, and Franks) and though the night shift had to betemporarily discontinued for lack of manpower, it wasstarted up again in November, according to Franks. In theincreased hiring that followed (discussed above) none ofthe laid-off employees were recalled and for all practicalpurposes they became discharged employees.ConclusionClearly, Respondent has been unable to explain theOctober 19, 1976, layoff of the 10 warehouse employeesand its failure and refusal to recall them when it startednew hirings shortly thereafter.The reason Respondent gave to the employees onOctober 19 was lack of work, and by Respondent's ownadmission this was false. Respondent needed more ratherthan fewer employees to meet its increasing business needsand had hired more, meantime ignoring the 10 laid-offemployees and in effect discharging them. The accompany-ing representation to the employees that ihe layoff was byseniority was proven not true, coupled with evidence offavoring junior employees, who did not take part in thewalkout of September 30.The reason assigned immediately before and at thehearing was that the 10 employees were hired specificallyto take a warehouse inventory, and were discharged ratherthan laid off on October 19, because Respondent canceledtaking the inventory. This reason was an afterthought thatalso was false. Largely on Respondent's own admissions atthe hearing, it was established that the 10 employees werenot specially hired for taking inventory, that no record ofhiring for that purpose was kept, that the decision to skipthough they had been notified in wnting in September that inventory wouldcommence November 1. 1976 (testimony of employee Arbuckle).23 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtaking the inventory was not related to the selection forlayoff of those among the total employees chosen for thelayoff, and that the termination of October 19 was indeed alayoff when it occurred with a promise of recall held out tosome of the employees.The final reason offered by Respondent at the hearing,that the 10 employees lacked qualifications to do thewarehouse work, proved equally false. Respondent ac-knowledged that there were no problems in the perfor-mance of work by the 10 employees, in fact some were verygood workers; rather the claimed problem was attendanceat work and dependability. This claim proved to be withoutsubstance, and was asserted without reference to thewritten records kept on each employee, or consultationbefore layoff with the immediate supervisors of the em-ployees.It was established that the final decision on who shouldbe laid off was made by Respondent's vice president foroperations, Wells, who was responsible for the unacceptedoffer to the employees of a plant committee to cure theirgrievances if they would forego organizing for the Union.In his decision he had only the advice of the warehousemanager, Franks, who was well informed on who took partin the employees' walkout of September 30 but not on theindividual capabilities and attendance histories of theemployees.In the light of Respondent's union animus, Respondent'sexplanations for the layoffs and resulting discharges thathave failed to stand scrutiny, N.L.R.B. v. Griggs Equipment,Inc., 307 F.2d 275, 278 (C.A. 5, 1962), and Respondent'sshifting explanations for the layoffs and discharges,N.L.R.B. v. Georgia Rug Mill, 308 F.2d 89, 91 (C.A. 5,1962), strengthen the inference, and the conclusion I reach,that Respondent's true reason for the layoffs and resultingdischarges of the 10 employees, as the union organizingcampaign began to peak, was Respondent's purpose todecimate the ranks of the supporters of the Union and todiscourage further employee support for the Union. Thelayoff of the 10 employees on October 19, 1976, and theresulting discharges, was a violation of Section 8(a)(3) and(1) of the Act.8E. Discriminatory Discharges of EmployeesArbuckle and JacksonRespondent took its next step in an attempt to blunt theunionizing movement among the warehouse employees byremoving the employee leadership.The two most senior employees in the unit were, first,Jackson, who began employment with Respondent in 1970,under the management contractor, as a forklift operatorand was promoted to checker on the front dock (his job atthe time of discharge); and, second, Arbuckle, who alsoa The fact that Respondent did not lay off or discharge other participantsin the walkout, as Respondent urges in its defense, does not disproveRespondent's discriminatory motive, Nachman Corp. v. N.LR.B.. 337 F.2d421, 424 (C.A. 7, 1964), nor absolve Respondent, Rust Engineering Co. v.N.LR.B., 445 F.2d 172, 174 (C.A. 6, 1971). The concern is with the interrorem effect, on other employees, of the discriminatory layoff anddischarge of any one of them. Id. at 174.9 It was explained to Arbuckle that, with business expanding, SupervisorWindon Mason, then in charge of the receiving dock, would move to takecharge of the shipping dock, and Assistant Warehouse Manager Eddiebegan his employment with Respondent under the man-agement contractor in 1971, and who was a forkliftoperator throughout his employment, working in thefreezer or cold storage area. Arbuckle took the leadershipin the walkout of September 30, 1976, and the ensuingorganizing for the Union, of which fact Respondent wasaware.On December 2, 1976, Franks offered Arbuckle apromotion to a supervisory job, which would put him incharge of the receiving dock.9Franks told Arbuckle he wasqualified and it was time he should move up. Frankstestified that where he had two men equally qualified for asupervisor's job he used seniority as the deciding factor. Heknew, he said, that Jackson as a checker on the dock was agood employee and qualified, and that Arbuckle was agood employee and qualified, and using seniority heoffered the job to Arbuckle, the junior of the two!Respondent's records show that employee Jackson had 20months' seniority over Arbuckle, but, said Franks, he didnot go by the records. He testified that Wells told him tooffer the supervisory job to Arbuckle and told him thesalary to offer. Wells also told him, said Franks, ifArbuckle did not accept the promotion, there was no jobfor him, that this was company policy. Franks admittedthis was the first time he had heard of such a policy andthat the employees did not know of it.Arbuckle testified that when Franks offered him thesupervisor's job he told him the pay was $175 per week(Arbuckle was earning $3.45 per hour) plus benefits, inaddition to an employee's benefits, and asked for hisdecision. Arbuckle answered he needed time-a week-tothink about it. In Arbuckle's presence, Franks immediatelycalled Wells at Bells, Tennessee, who said, for relay toArbuckle, that his decision was needed the next day.According to Arbuckle, Franks told him if he turned thepromotion down it would not be offered to him again.10The next day, December 3, Franks asked Arbuckle forhis decision. Arbuckle answered that he did not want tomake the big step then, that he was under the impressionthat he was next in line for the checker's job on the dock.Franks responded, as he admitted, that there was no otherjob for Arbuckle if he did not accept the supervisor's job,and he could consider himself fired.Franks testified that he discharged Arbuckle because herefused the promotion to supervisor, but conceded that hedid not tell Arbuckle that it was company policy todischarge an employee who refused a promotion, andfurther conceded he had never seen such a policy writtendown anywhere, or had even heard of it until his conversa-tion with Wells about offering the job to Arbuckle. Inexplaining that portion of his conversation with Wells,Franks said Wells told him there was a company policy notto retain an employee trained for a supervisory job whoWatkins, then in charge of the shipping dock, would move to take charge ofthe increasing night shift.O0 Franks claimed he told Arbuckle that there would be no other job forhim if he did not accept the supervisory job. Arbuckle denied this was saidwhen the offer was made on December 2. In view of Frank's unreliability asa witness, I am inclined not to believe that Franks told Arbuckle in advancethat he would be fired if he declined the promotion. However, I note inpassing that even if Franks had told Arbuckle in advance that he would befired if he refused the promotion, the fact would not make the total conduct,including the subsequent firing, any less an unfair labor practice.24 WINTER GARDEN, INC.declined the job after training, but Franks further ex-plained that none of the warehouse employees, includingArbuckle, were or are given training for supervisory jobs,and that Arbuckle was never told he was being trained fora supervisory job.When Arbuckle asked for his termination papers in thediscussion with Franks on December 3, Franks said hewould have to telephone Wells at Bells to get them. Frankstestified he told this to Arbuckle because Wells wanted toknow Arbuckle's decision, and while separation notices forRossville plant employees are usually prepared at Ross-ville, in this case everything he had done regarding thedischarge of Arbuckle was at the direction of Wells and,having no personal knowledge of the company policy thatWells had talked about, he felt Wells would want to handleit. Wells did want to handle it, and prepared the separationnotice, and sent it down to Rossville that afternoon forsigning by the local personnel officer. The terminationnotice simply had a check mark in the "discharge" box butleft blank the space for explanation.When Franks handed the discharge paper to Arbucklethat same afternoon, Arbuckle protested that the reason forthe discharge was not stated. According to Arbuckle,Franks replied that he would go to court before he wouldtell Arbuckle why he was fired." When Arbuckle answeredthat he would go to the Labor Board, Franks replied therewas nothing more he could tell Arbuckle because his ownjob was on the line.As Arbuckle left Franks' office he talked with Watkins,and told Watkins he had been fired for refusing to take aforeman's job. Watkins replied he had never heard ofanything like that and probably knew the real reason butwould not elaborate on it then. (Watkins did not testify.)Franks testified that when Arbuckle refused the promo-tion to the supervisory job he told Arbuckle there was noother job for him. Arbuckle had been a forklift operatorthroughout his whole employment in Respondent's coldstorage warehouse. On the day he was fired, December 3,1976, Respondent hired forklift operator Thomas Graves.(Franks first said he did not remember that, but later saidhe hired Graves to do forklift work on the dock and not inthe freezer.) Beginning on December 5, Respondent adver-tised in Tennessee and Mississippi newspapers for experi-enced forklift operators preferably with cold storageexperience. On December 6, Respondent hired two moreforklift operators. Between December 8 and 22, Respon-dent hired an additional 12 forklift operators. And in earlyJanuary 1977, Respondent hired five more forklift opera-tors. None of these jobs was offered to Arbuckle.On the day he fired Arbuckle, Friday, December 3, 1976,Franks then offered the job of supervising the receivingdock to Jackson at the salary and benefits offered Arbuckle(Jackson also earned $3.45 per hour). Jackson had becomepart of the group who organized for the Union afterII Franks admitted saying that if Arbuckle had any complaints about theabsence of a reason for the discharge he would see Arbuckle in court.12 Franks claimed he told Jackson it was company policy to requireemployee acceptance of the promotion on penalty of discharge, but Jacksontestified there was no mention of such a policy nor was he told in advance hewould lose his job if he refused the promotion. I credit Jackson's testimony.The parties stipulated that there was no such wntten company policy, andmissing the first meeting. Jackson said he would let Franksknow on Monday.On Monday, December 6, Franks asked Jackson for hisanswer, and Jackson said he would not take the job.Franks said he would talk to him later. Later in the dayFranks talked again with Jackson, told him he had made amistake in not accepting the supervisory job, that Respon-dent had no further use for him, and that he was fired.'2Jackson was handed a separation notice dated December6, 1976, that had checked off the space entitled "dis-charged" but left the reason for explanation blank.Franks testified that in discussion with his warehousesupervisors it was felt that the next most senior man, J. T.Morton (third, after Jackson and Arbuckle), was the nextbest qualified employee for the supervisory post; but that itwas also his supervisors' view that Morton would notaccept the promotion. As a result, and following discussionof Morton with Wells, said Franks, it was decided to passover Morton and to dispense with the alleged dischargepolicy in his case.'3ConclusionIt is obvious from the foregoing recital of events that,under the directions and guidance of its top managementat the home office, Respondent sought first to take the tworecognized leaders among the organizing employees out ofthe warehouse unit at Rossville by offering them jobs assupervisors and, when the two employees declined theoffers, fired them under pretense that refusing a promotionto a supervisory job was a breach of Respondent'semployment policy.There never was such a policy; indeed, the concept wasconcocted specially for this case as justification for theremoval of Arbuckle and Jackson, and disappeared as analleged policy when the next offer of promotion of a unitemployee was considered in the case of employee Morton.The pretense was made more pronounced by Respondent'srefusal to specify the reason for the discharges in thenotices accompanying the discharges. Neither Arbucklenor Jackson were trainees for supervisory jobs and ifRespondent had a policy affecting trainees it did not applyto Arbuckle or Jackson.The discriminatory purpose was made even more ob-vious in offering the supervisory job first to Arbuckle, whowas junior to and less broadly experienced than Jackson.Under the Rossville management's normal practice Ar-buckle would not have been preferred over Jackson. ButArbuckle was the known leader of the employees inorganizing for the Union, and the object of the offer ofpromotion by Respondent's home office was to removehim as employee leader either by absorption into supervi-sion or by firing when he declined to change sides. Thesuggestion that Respondent had no other work for forkliftoperator Arbuckle was a farce in view of the simultaneousthat there had never been any discharge for refusing promotions before orafter the discharges of Arbuckle and Jackson. Moreover, as already noted,Franks testified that he had not been previously aware of any such policyand the warehouse employees had not been informed of any such policy.13 Ultimately, according to Franks, the supervisory position was filled byJames Kimery.25 DECISIONS OF NATIONAL LABOR RELATIONS BOARDadvertising for forklift operators with cold storage experi-ence, and the hiring of 20 additional forklift operatorsimmediately following the firing of Arbuckle.The discriminatory purpose in removing Jackson fromthe employee unit was also evident. Jackson was affiliatedwith the unionizing movement, was the most senioremployee, and enjoyed the respect of his fellow employees.Firing him, because he too refused to change sides bydeclining the supervisory job offer, was likewise doneunder pretense of breach of the nonexistent employmentpolicy and in the face of the fact that Respondent neededqualified and experienced employees and was hiring anexpanded work force.14The pretexts for the firings of employees Arbuckle andJackson coupled with Respondent's union animus lead tothe conclusion that both were fired in retaliation for theiractivity on behalf of the Union and to discourage employeesupport of and membership in the Union, in violation ofSection 8(a)(3) and (1) of the Act. N.L.R.B. v. UlbrichStainless Steels, 393 F.2d 871, 872 (C.A. 2, 1968).CONCLUSIONS OF LAW1. By offering better working conditions and resolutionof grievances through a plant committee if the employeeswould drop their organizing for the Union, and bycoercively interrogating a key employee during the orga-nizing campaign on whether he would vote for the Union,Respondent has committed unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.2. By discriminatorily laying off 10 employees duringthe organizing campaign for the Union and then discharg-ing them without recall because they engaged in concertedactivities for mutual aid and in support of the Union, andby discriminatorily discharging two additional employeesin retaliation for their leadership of the Union organizingcampaign, and in order to discourage support of andmembership in the Union, Respondent has committedunfair labor practices within the meaning of Section 8(a)(3)and (1) of the Act.3. These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.THE REMEDYIt will be recommended that the Respondent, WinterGarden, Inc.:(1) Cease and desist from its unfair labor practices.(2) Offer to reinstate each of the 12 discharged employ-ees, if not already reinstated, and give backpay to eachfrom the time of his discharge; namely, from October 19,1976, for Sidney Key, William Crawford, Steve Lensey,Woodrow Spencer, Sammy Rosser, Roy Williams, MosesStokes, James L. (David) Morton, Amos Randolph, andRalph Kimery; from December 3, 1976, for Collis Arbuck-le; and from December 6, 1976, for Milton Jackson; saidbackpay to be computed on a quarterly basis as set forth in14 Franks testified that in late February 1977 (after the election andcertification of the Union as bargaining representative of the employees)Wells offered Arbuckle and Jackson back the jobs from which each hadbeen discharged, effective February 28, 1977 (the day the hearing began), orwhenever the hearing was completed.1s See, generally, Isis Plumbing & Healing Co., 231 NLRB 716 (1962).F. W. Woolworth Company, 90 NLRB 289 (1950), zpprovedin N.LR.B. v. Seven-Up Bottling Co., 344 U.S. 344 (1953),with interest as prescribed in Florida Steel Corporation, 231NLRB 651 (1977).'5(3) Post the notices provided for herein.(4) Because Respondent violated fundamental employeerights guaranteed by Section 7 of the Act, and becausethere appears from the manner of the commission of thisconduct an attitude of opposition to the purposes of theAct and a proclivity to commit other unfair labor practices,it will be further recommended that the Respondent ceaseand desist from in any manner infringing upon the rightsguaranteed by Section 7 of the Act. N.LRB. v. EntwistleMfg. Co., 120 F.2d 532, 536 (C.A. 4, 1941); P. R. Malloryand Co. v. N.LR B., 400 F.2d 956, 959-960 (C.A. 7, 1968),cert. denied 394 U.S. 918; N.LR.B. v. Bama Company, 353F.2d 323-324 (C.A. 5, 1965).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, there is hereby issued the following recommended:ORDER 16The Respondent, Winter Gardens, Inc., Rossville, Ten-nessee, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Coercively interrogating its employees concerningtheir interest in or voting for the Union.(b) Offering better working conditions and resolution ofemployees grievances by plant committee if employeesdrop the Union.(c) Discharging or laying off employees because theyengage in activities for or support of the Union.(d) Discouraging employees from support of or member-ship in the Union or other labor organization by discharge,layoff, or other discrimination affecting their tenure orconditions of employment.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Make employees Sidney Key, William Crawford,Steve Lensey, Woodrow Spencer, Sammy Rosser, RoyWilliams, Moses Stokes, James L. (David) Morton, AmosRandolph, Ralph Kimery, Collis Arbuckle, and MiltonJackson whole, in the manner set forth in the section of thisDecision entitled "The Remedy," for any loss of earningsincurred by each of them as a result of their discharges onOctober 19, December 3 and 6, 1976, respectively.(b) Offer to each of said 12 employees (unless alreadyreinstated) immediate and full reinstatement to theirformer jobs or, if the jobs no longer exist, to substantiallyequivalent positions, without prejudice to the seniority orother rights and privileges of each.'S In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.26 WINTER GARDEN, INC.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(d) Post in the warehouse and plant at Rossville,Tennessee, copies of the attached notice marked "Appen-dix."'17 Copies of said notice, on forms provided by theRegional Director for Region 26, after being duly signed byits representative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(e) Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith."t In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after ahearing, that we violated the National Labor RelationsAct:WE WILL NOT coercively interrogate you concerningyour interest in or voting for the Union.WE WILL NOT offer you better working conditionsand resolution of your grievances by plant committee ifyou drop the Union.WE WILL NOT discharge or lay you off because youengage in activities for or support the Union.WE WILL NOT discourage you from support of ormembership in the Union or other labor organizationby discharge, layoff, or other discrimination affectingyour tenure or conditions of employment.WE WILL NOT in any other manner interfere with,restrain, or coerce you in the exercise of your rights tobelong to or be active for a labor union or to engage inconcerted activities, or to refrain therefrom.WE WILL offer Sidney Key, William Crawford, SteveLensey, Woodrow Spencer, Sammy Rosser, Roy Wil-liams, Moses Stokes, James L. (David) Morton, AmosRandolph, Ralph Kimery, Collis Arbuckle, and MiltonJackson their former or like jobs (unless alreadyreinstated), because the Board found that we unlawful-ly discharged them.WE WILL give each backpay with interest from thetime of their discharges on October 19, December 3 and6, 1976, respectively.WINTER GARDEN, INC.27